George Rose Smith, J., dissenting. I agree that the judgment must be reversed, but it seems to me that the undisputed evidence requires us to dismiss the appellees’ complaint. I can find in the record no substantial evidence upon which a jury might say that the appellees ’ clothing was not in storage at the time of the fire. The loss was-therefore excluded by this clause in the policy: “Goods. accepted for storage on which a process charge has been made or is to be made are covered only during process and transportation. ” It is undisputed that the processing of the appellees’ clothing had been completed when the garments were placed in mothproof bags. At the outset I lay aside, as irrelevant, the testimony that the appellant’s general agent thought that the apparel in question was covered by the policy. In a number of cases, the most recent being Metropolitan Life Ins. Co. v. Stagg, 215 Ark. 456, 221 S. W. 2d 29, we have followed the familiar rule that the doctrine of waiver and estoppel cannot operate to extend the coverage of an insurance policy to a risk that is excluded by the specific language of the contract. In view of that rule no substantive effect can be attached to the fact that the appellant’s agent misinterpreted the language of the policy many years after it was issued, for the misconstruction was not an inducement contributing to the issuance of the policy. The only pertinent evidence relates to the transaction by which Mrs. Harp left the clothing at the cleaner’s. It is true that on direct éxamination Mrs. Harp merely stated that “I only recall that I asked if I could leave them [the clothes] and get any article I wanted at any time. ’ ’ But on cross examination Mrs. Harp candidly admitted that she had probably told the cleaners to hold the clothing until fall. With like candor she stated without equivocation that her affidavit of loss, executed soon after the fire, was correct. That affidavit contains this question and answer: “Was article to be laundered, cleaned, pressed, altered, repaired or stored? Clean, put in M. P. bags and hold until fall. ’ ’ It will be remembered that the ticket made out at the time by the cleaning company’s clerk recited that the garments were to be mothproofed and stored. Upon this uncontradicted evidence I think the question to be one of law and not of fact. The policy admittedly did not cover the clothing while it was in storage. Mrs. Harp unquestionably left the clothing with the cleaning company with instructions that it be cleaned, placed in mothproof bags, and held until fall. The fire occurred after the garments had been cleaned and put in mothproof bags. If a jury cau permissibly find that the clothing was not in storage, then just what was its status? The majority opinion leaves that question unanswered, and in doing so it seems to me that the majority have refused to give effect to the plain language of the contract. ■ Holt, J., joins in this dissent.